Citation Nr: 1750695	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 97-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative residuals of the right knee with degenerative joint disease prior to January 6, 1999 and from April 1, 1999 to December 11, 2011.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from August 1990 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The June 1996 rating decision granted an increased 20 percent rating for residuals of a surgical procedure of the right knee, effective February 26, 1996. In August 2003, the RO granted a temporary total rating for the right knee disability, effective from January 6, 1999 to March 1, 1999 for convalescence from right knee surgery. In October 2006, the RO in Philadelphia, Pennsylvania granted an extension of the temporary total rating to April 1, 1999, and a 20 percent rating thereafter. The Board notes that because the 100 percent rating assigned to the Veteran's service-connected right knee disability is the maximum rating available for this disability, a higher rating claim for a right knee disability for the time periods where the Veteran had been assigned a 100 rating are no longer on appeal.

In March 2004, February 2008, October 2010, and March 2012, the Board remanded the issue of entitlement to an increased rating for a right knee disability for additional development.

The Veteran testified before a Decision Review Officer (DRO) in July 1997 and before the Board by a videoconference hearing in November 2007. Transcripts of the hearings have been associated with the claims file. In February 2012, the Board informed the Veteran that the Acting Veterans Law Judge who presided at the November 2007 hearing was no longer employed by the Board and that the Veteran was entitled to another hearing. In a March 2012 correspondence, the Veteran requested a new hearing before the Board sitting at the RO in Philadelphia.

In March 2012, the Board remanded the issue of entitlement to an increased rating for a right knee disability in order for the Veteran to be scheduled for a new hearing. While the Veteran was scheduled for a new hearing, in a February 2013 correspondence, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled. As such, his hearing request is deemed withdrawn. See 38 C.F.R. §§ 20.702(e); 20.704(e) (2016).

This case was initially adjudicated by the Board in February 2016, when then claim for entitlement to a rating in excess of 20 percent for postoperative residuals of the right knee with degenerative joint disease prior to January 6, 1999 and from April 1, 1999 to December 11, 2011 was denied. The Board granted a separate 20 percent disability rating for limitation of extension of the right knee from May 12, 2005 to March 24, 2006. The Board additionally granted a separate 10 percent rating for limitation of extension of the right knee from April 11, 2008 to November 9, 2009. The Board also denied a rating in excess of 60 percent, since June 1, 2013, for postoperative residuals of the right knee with degenerative joint disease and for entitlement to special monthly compensation under 38 C.F.R. § 3.350(a)(2)(2016). The Veteran appealed the Board's decision. The Board additionally remanded the issue of whether the Veteran's service-connected chronic kidney disease disability is permanently and totally disabling. In an October 2015 DRO decision, it was noted that a discontinuance of routine future examination was warranted and this was a full grant of the benefits sought. As such, this issue is no longer on appeal. 

In December 2016, the parties (the Secretary of VA and the Veteran) determined that a Joint Motion for Partial Remand was warranted. Specifically, the Joint Motion for Partial Remand indicated that the Veteran's claims for entitlement to a rating in excess of 20 percent for postoperative residuals of the right knee with degenerative joint disease prior to January 6, 1999 and from April 1, 1999 to December 11, 2011 should be remanded for further development and re-adjudication. It was further noted that the parties did not wish to disturb the portion of the Board's decision that (1) granted a separate 20 percent rating based on limitation of extension of the right knee for the period from May 12, 2005 to March 24, 2006; (2) granted a separate 10 percent rating based on limitation of extension of the right knee for the period from April 11, 2008 to November 9, 2009; (3) denied entitlement to a rating in excess of 60 percent for postoperative residuals of the right knee with degenerative joint disease for the period from June 1, 2013; and (4) denied entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of the right foot/leg. As such, the only issue remaining on appeal is entitlement to a rating in excess of 20 percent for postoperative residuals of the right knee with degenerative joint disease prior to January 6, 1999 and from April 1, 1999 to December 11, 2011. The Board notes that the Court essentially stated that a separate rating was warranted for instability of the right knee and for dislocated semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint. As will be discussed in detail below, the Board grants separate ratings for these issues. 

The Board notes that additional evidence has been associated with the claims file following the issuance of the most recent April 2015 Supplemental Statement of the Case (SSOC) addressing the Veteran's increased rating claim for his right knee. This evidence includes July 2016 and September 2016 VA examinations. Nevertheless, the Board notes that the period remaining on appeal is the time period encompassing prior to January 6, 1999 and from April 1, 1999 to December 11, 2011. As such, this evidence is not relevant to the period on appeal and the Board can continue to adjudicate the claim without Remand to the RO for review of this evidence. 


FINDINGS OF FACT

1. For the periods prior to January 6, 1999 and from April 1, 1999 to December 11, 2011, the Veteran's right knee disability had not been manifested by a marked knee disability or flexion limited to 30 degrees or less.

2. Throughout the rating periods remaining on appeal, the Veteran's right knee disability is manifested by slight recurrent instability. 

3. Throughout the rating periods remaining on appeal, the Veteran's right knee disability results in objective evidence of episodes of joint pain and joint effusion. 



CONCLUSIONS OF LAW

1. For the periods prior to January 6, 1999 and from April 1, 1999 to December 11, 2011, the criteria for a disability rating in excess of 20 percent rating for postoperative residuals of the right knee with degenerative joint disease have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5255, 5260, 5261, 5262 (2016).

2. Throughout the periods remaining on appeal, the criteria for entitlement to a separate 10 percent evaluation, but no higher, for right knee instability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).

3. Throughout the periods remaining on appeal, the criteria for a separate 20 percent rating for a right knee meniscus disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and the Veteran's written assertions and testimony. Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file. 

Next, the Veteran was afforded VA examinations for his right knee in June 1996, August 1997, April 2000, June 2000, May 2005, March 2006, April 2008, and November 2009 during the period of the appeal remaining before the Board. The
VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record. As such, the Board finds that the VA examinations are sufficient upon which to base a decision with regard to this claim. See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The Board should consider only those factors contained in the rating criteria. Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Generally, in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran filed an increased rating claim for his service-connected right knee disability that was received by VA on February 26, 1996.

During the period remaining on appeal, from February 26, 1996 to January 5, 1999 and from April 1, 1999 to December 11, 2011, the Veteran's right knee disability was evaluated at a 20 percent disability rating under Diagnostic Codes 5010-5260. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. Diagnostic Code 5010 is applicable to arthritis, and Diagnostic Code 5260 is applicable to knee flexion. 

Traumatic arthritis will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. §4.6.

Under Diagnostic Code 5260 for limitation of flexion of the leg, a 20 percent rating applies if there is flexion limited to 30 degrees; a 10 percent rating applies if there is flexion limited to 45 degrees; and a 0 percent rating applies if there is flexion limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 for limitation of extension of the leg, a 50 percent rating applies if there is extension limited to 45 degrees; a 40 percent rating applies if there is extension limited to 30 degrees; a 30 percent rating applies if there is extension limited to 20 degrees; a 20 percent rating applies if there is extension limited to 15 degrees; a 10 percent rating applies if there is extension limited to 10 degrees; and a 0 percent rating applies if there is extension limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. The Board once again notes that in February 2016 the Board granted a separate 20 percent disability rating for right knee degenerative joint disease limitation of extension from May 12, 2005 to March 24, 2006 and a 10 percent disability rating from April 11, 2008 to November 9, 2009. These separate ratings are no longer before the Board as the Court noted they were not to be disturbed. As such, the Board will not address limitation of extension as this has already been adjudicated.

Under Diagnostic Code 5257 for other impairments of the knee, a 30 percent rating applies if there is severe recurrent subluxation or lateral instability. A 20 percent rating applies if there is moderate recurrent subluxation or lateral instability. A 10 percent rating applies if there is slight recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion. Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating. 38 C.F.R. § 4.71a (2016).

The VA's General Counsel has concluded that a veteran with arthritis and instability of the knee may be assigned separate disability ratings under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97. Separate ratings may also be assigned for limitation of extension and limitation of flexion. VAOPGCPREC 9-2004. Therefore, if warranted by the evidence, the rating schedule allows for a separate rating for subluxation or lateral instability of the knee under Diagnostic Code 5257, whether it is slight, moderate, or severe, in addition to ratings for limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

A February 1996 x-ray of the right knee demonstrated right sided degenerative joint disease with prior arthroplastic surgery.

The Veteran underwent a VA examination in June 1996. The examiner noted that the Veteran had two prior surgeries on his right knee. On examination, the right knee revealed global tenderness and mild global swelling. Global ligamentous laxity was noted. The Veteran reported that he has daily pain, swelling and that his knee gives out. His patellar motion was decreased. Extension was to 0 degrees. Flexion was limited to 90 degrees. The diagnosis was post-operative right knee secondary to medial meniscus tear and anterior cruciate ligament reconstructive surgery, degenerative joint disease of the right knee and recent internal derangement of the right knee with decreased range of motion. In a June 1996 private treatment record significant effusion of the right knee was noted.

In the Veteran's May 1997 substantive appeal he reported frequent pain and swelling on his knee. He stated that when his knee is swollen to an unusual size he cannot bend his knee at all. He also reported that his knee is very unstable and it pops out on a daily basis. 

At a VA examination in August 1997, the Veteran reported that his knee pain worsened when he went up and down stairs. He stated that his right knee periodically locks and swells. On examination, he had minimal effusion in the right knee. There was no joint line tenderness but he did have some tenderness along the posterior medial aspect of his knee. The Veteran seemed to have a stable end point to anterior drawer and Lachman test. However, he did not have a positive pivot shift exam. He did have a palpable click to McMurray's test on the right knee medial compartment. His range of motion of the right knee was from 0 to 110 degrees. The diagnosis was status post right knee ACL reconstruction and rule out meniscal tear of the right knee although he did have some signs of meniscal pathology.

The Veteran underwent a VA examination in April 2000. It was noted that the Veteran had undergone 3 surgeries on his right knee. He reported having achy pain in the knee. He could walk any distance without limitation but the further he walked the more his right knee hurt. On examination, there was no joint instability. The diagnosis was status post-arthroscopic surgery of the right knee for a meniscal tear times 3. There was no incoordination or fatigability and no laxity of the joint at this time.

The Veteran underwent a VA examination in June 2000. The Veteran continued to have chronic daily pain in his right knee joint which was worse with walking up and down the stairs, overexertion, and stooping or carrying objects. On examination, there was chronic boggy swelling and tenderness of the right knee. There was no evidence of any laxity or subluxation, and anterior drawer sign and Lachman's sign were negative. Passive range of motion at the knee joint demonstrated flexion from 0 to 90 degrees. Extension was full at 0 degrees. There was no evidence of easy fatigability, incoordination, weakened motion, or additional loss of range of motion, and no evidence of any subluxation or instability. The diagnosis was degenerative arthritis of the right knee joint. The examiner stated that additional loss of range of motion during a flare-up was impossible to determine at the time.

In October 2003, a private physician noted that the Veteran's right knee swells if he stands on it for a long time. It was also difficult for the Veteran to climb or descend stairs. On examination, his gait was guarded but within normal limits. There was an obvious valgus inclination of the right knee when compared to the left. Active flexion was from 0 to 120 degrees. There was medial and lateral stability. There was "exquisite tenderness" noted at the medial joint line. In another October 2003 treatment record the Veteran complained of right knee swelling and that sometimes his knee gives way without provocation. 

A January 2004 private treatment report noted that flexion was from 0 to 95 degrees with good stability. In another January 2004 record, the same private physician noted that the Veteran had an acute phase of tricompartmental arthritis of both knees. As a result he had restrictions that included no carrying, climbing, kneeling or exposure to damp and cold climate conditions.

In March 2005, a private physician noted that the Veteran had intractable bilateral knee pain which was due to advanced osteoarthritis and ligamentous insufficiency in both knees.

The Veteran underwent a VA examination in May 2005. On examination, his gait was slow, but the examiner noted no definite limp, and the Veteran walked unassisted. Both knees looked normal, and there was no laxity. The right knee demonstrated extension to 15 degrees and flexion to 30 degrees. He was not capable of repetitive motion, and the issue of range of motion being additionally limited by pain, fatigue, weakness or lack of endurance could not be addressed.

The Veteran underwent a VA examination in March 2006. The Veteran had subjective complaints of constant pain and stiffness with weakness and locking of both knees in the morning with constant instability. He had difficulty with prolonged standing and walking for more than 15 minutes to a half hour. Right knee range of motion was from 0 degrees of extension to 100 degrees of flexion. There was pain with ranges of motion. It was noted that the Veteran wears a brace and uses a cane for ambulation. With repetitive use the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance. The examiner could not appreciate any instability of the knees. The Veteran had difficulty standing or walking for more than 15 minutes to a half hour. The diagnosis was moderate knee strain bilaterally with chondromalacia and osteoarthritis of both knees that was moderately active.

At the Veteran's November 2007 BVA hearing, he reported that his knee locks up and has buckled, resulting in falls. He additionally reported swelling of his right knee.

The Veteran underwent a VA examination in April 2008. The examiner noted that the Veteran had undergone 3 surgeries on his right knee including the most recent surgery in 2000. He medically retired in 2005 from his job as a prison guard due to his knee disorders and currently worked as a veteran's service organization representative. He reported that he could only walk 2 to 3 blocks. The knees were painful at all times but there was no buckling history. He experienced no spontaneous flare-ups. His gait was without any assistive devices and was not antalgic but rather slow. There was no laxity. Extension was to 10 degrees. Right knee flexion was to 70 degrees with a painless range of motion. There was no additional limitation of motion due to pain, fatigue, weakness, and/or lack of endurance.

The Veteran underwent a VA examination in November 2009. On examination, his gait was observed to be normal without assistive device. The right knee had some swelling that was consistent with a small degree of effusion. Range of motion was from 0 degrees of extension to 90 degrees of flexion, and after repetitive motion there was no additional limitation of motion due to pain, fatigue, weakness or lack of endurance. The diagnosis was status post right knee ACL repair with degenerative joint disease, traumatic in origin. A subsequent addendum also dated in November 2009 noted that there was no evidence of recurrent subluxation or lateral instability of the right knee.

In a September 2011 statement, the Veteran's wife reported that the Veteran had gained weight and was unable to walk or do moderate exercise to control his weight because of chronic knee pain and instability. 

After a review of the claim file, the Board finds that a disability rating in excess of 20 percent, based on limitation of motion, for the periods prior to January 6, 1999 and from April 1, 1999 to December 11, 2011, is not warranted. The Board notes again that additional ratings for limitation of extension have already been granted to the Veteran and are not being readjudicated at this juncture. 

The Veteran's disability has been evaluated based on limitation of flexion of the knee. The Veteran's range of motion is shown, at its most limited, to be 0 to 30 degrees as evidence by the May 2005 VA examination. Notably, multiple VA examinations both before and after the May 2005 VA examination demonstrated significantly greater flexion readings for the Veteran's right knee. The April 2008 VA examiner had the second worst readings which demonstrated flexion from 0 to 70 degrees.

Regardless of the disparity, the May 2005 reading of 0 to 30 degrees of flexion still warrants only a disability rating of 20 percent under Diagnostic Code 5260. Accordingly, an increased rating under Diagnostic Code 5260 based on limitation of flexion is not warranted at any time during the course of the appeal.

As regards the DeLuca factors, the Board acknowledges the evidence of some pain on motion and the Veteran's complaints of constant pain, and these symptoms have been considered in the rating assignment discussed above. DeLuca, 8 Vet. App. at 206. An increased rating, however, is not warranted based on these factors alone. In this regard, while VA examiners recorded that the Veteran had painful motion, there was no additional limitation of flexion of the right knee. Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the right lower extremity to such an extent as to warrant assignment of a higher rating than those presently assigned.

The evidence preponderates against finding that, at any pertinent point during the appellate period at issue, symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination were so disabling to support assignment of a rating in excess of 20 percent under any applicable diagnostic code predicated on limitation of motion. See DeLuca, supra.

Accordingly, the Board finds that the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitation of motion sufficient to warrant a rating in excess of the 20 percent assigned for the periods prior to January 6, 1999 and from April 1, 1999 to December 11, 2011, other than the assignment of a separate disability rating based on limitation of extension (which is not before the Board at this time). 

The medical evidence of record also does not show that the Veteran's right knee is ankylosed. Accordingly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5256. 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).

In addition, the evidence of record does not show that the Veteran experiences nonunion of the tibia and fibula with loose motion. Accordingly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5262. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).

The Board finds that an additional rating is warranted under DC 5257 for instability of his right knee. As noted above, under DC 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257. The words "slight," "moderate," and "severe" as used in this code are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6. 

As noted above, the Veteran has complained of his right knee "giving way" in various examinations, treatment records, statements and testimony. However, it should be noted that at various VA examinations, including those conducted in April 2000, June 2000, March 2006, April 2008 and November 2009, during the relevant time period, no lateral instability or recurrent subluxation was noted. Nevertheless, based on the Veteran's statements and testimony, and sporadic notations of laxity of his right knee noted in the record, the Board finds that an additional rating under DC 5257 is warranted. In determining the disability rating to assign, the Board has reviewed the Veteran's VA examination reports, of which many reflect normal objective findings. Thus, based on the Veteran's credible statements, and in light of the overwhelming normal examination reports, the Board finds that his symptomatology is no more than slight in nature, and a 10 percent disability rating is appropriate for instability of his right knee, prior to January 6, 1999 and from April 1, 1999 to December 11, 2011.  

The Board also notes that the criteria under Diagnostic Codes 5257, 5258, 5860, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown. The Board will now consider whether a rating under DC 5258 is warranted. The evidence, as noted above, reflects that the Veteran has worn a brace on his right knee. Additionally, the Veteran has complained of and the evidence reflects that he suffers from pain and joint effusion in his right knee. A meniscal abnormality has additionally been noted. This provides the basis for an additional rating for the Veteran's right knee disability-namely, for a compensable evaluation under Diagnostic Code 5258. A separate 20 percent disability rating under Diagnostic Code 5258, for knee pain and effusion into the joint, for his right knee, is granted.

Finally, the Board points out that, under the "amputation rule," the combined rating for orthopedic disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68. An amputation at the middle or lower thigh or at or above the knee level warrants a 60 percent rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164. Thus, the highest rating the Veteran could receive for his right knee disability, during the period remaining on appeal, is a combined 60 percent. The grant of the separate ratings above does not violate this rule. 

To conclude, the preponderance of the evidence is against a claim for a rating in excess of 20 percent for postoperative residuals of the right knee with degenerative joint disease prior to January 6, 1999 and from April 1, 1999 to December 11, 2011. However, the evidence reflects that a separate 10 percent rating, but no higher, for right knee lateral instability and a separate 20 percent rating for right knee pain and effusion into the joint is warranted. Additionally, the Board notes that the Veteran was previously granted a separate 20 percent disability rating from May 12, 2005 to March 23, 2006 and a separate 10 percent disability rating from April 2008 to November 8, 2009 for right knee degenerative joint disease based on limitation of extension. The Board does not disturb the ratings already assigned to the Veteran under Diagnostic Codes (DCs) 5010-5261 for limitation of extension. 

With respect to his increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted. The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology. The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to a rating in excess of 20 percent for postoperative residuals of the right knee with degenerative joint disease prior to January 6, 1999 and from April 1, 1999 to December 11, 2011 is denied.

A separate 10 percent evaluation, but no higher, for right knee instability is granted, prior to January 6, 1999 and from April 1, 1999 to December 11, 2011. 

A separate 20 percent evaluation, but no higher, for a right knee meniscus disability is granted, prior to January 6, 1999 and from April 1, 1999 to December 11, 2011.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


